Title: To John Adams from Jean George Holtzhey, 23 December 1782
From: Holtzhey, Jean George
To: Adams, John


Monsieúr
Amstdm. le 23 dec 1782

  Je me troùve honorée de la Votre du 2e. du Passé, Sensible aúx Louange que vous me faite, de mon travail, m’ont engagés d’un faire un autre, que je prend la liberté de vous l’envoÿer, ci jointe dans la ferme attente qu’il ne voús faira pas moin de satisfaction que la presedente, au reste monsieur, comme née dans cette ville dans la quelle de meúre toút de braves Gens, qui ont Vivement desire l’union de Vos Etats avec les notres m’ont inspirée a la faire Connoitre pour la posterité
Aú reste Monsieúr, je recommande les Medailles a votre bonte poúr L’amerique quand l’accosioner le presentera, et suis avec un profond respect / Monsieur / Votre tres humble et / tres obeisant Serviteúr
Jean George Holtzhey.

  
Translation
Sir
Amsterdam, 23 December 1782
I am honored by your letter of the second of last month and by the praise you bestow upon me and my work. I am charged with making another medal, which I take the liberty of sending, in the firm hope that it will please you no less than the previous one. Moreover, sir, having been born in this town where so many good people live, all desirous of a union between your states and ours, I am inspired to make that union known for posterity.
In addition, sir, I commend the medals to your care to be presented to America when the occasion arises and am with profound respect, sir, your very humble and very obedient servant
Jean George Holtzhey.

